DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 5 is objected to because of the following informalities:  The claimed subject matter “different identifiers and assay results” should be “different identifiers and assay results [[.]]” since it is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a functional module that performs” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the functional module is selected from the group consisting of a battery, a microprocessor, an interface.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 6, the claimed subject matter “the assay module” is rendered indefinite.  Examiner submits there is no antecedents for the claim limitation.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 2355104negated by the manner in which the invention was made.

Claim 1,3,4,8-10, & 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutter et al. US Pub No. 2010/0267049 in view of Borich US Pub No. 2016/0103075 in further view of GuruBrew, “How to Replace DVD/CD Drive in Computer Tower”, https://www.youtube.com/watch?v=27bFqWrx0Ss, November 12, 2012 hereafter GuruBrew.

With respect to claim 1, Rutter teaches a modular hand-held point of care testing system, comprising:
(a) a plurality assay adapters (fig 2a, 111) (fig 27E, 2733) configured to receive an assay devices “test strip” (100) that perform assays on one or more samples;
(b) a shared door (fig 15a, 1504) that that interchangeably receives “releasably retain a cartridge” the assay adapter (fig 29A, 2908) (0228, lines 1-2); wherein at least two of the plurality of assay adapters comprise different identifiers “Barcode” (fig 2B) that distinguish the assays from each other “information specific to a certain assay” (0268);
(c) an apparatus comprising a portable frame (fig 1D) (fig 27E) configured to interchangeably receive the shared door and a means (fig 26A, 2612) “barcode decoder” (0260, line 15), for decoding the different identifiers when received by the frame; and
(d) a means for reading assay results “display” (0270).

Rutter does not teach different assay adapters.  Examiner submits this limitation is supported by 17/001069 which claims benefit to benefit to priority of provisional 62/908,477 filed 9/30/19.

Borich, in the same field of endeavor as Rutter of optically monitoring test strips (abstract Borich), teaches a plurality of assay adapters (fig 10,12, , & 104) having different shapes and still be inserted into a portable frame (fig 1) (0041, lines 6-8).  Borich further teaches the assay adapters comprise different assay devices (fig 10, 172) (fig 12,174) with different applications (0067) (0078, lines 10-11). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Borich assay adapters with Rutter’s shared door to detect various sample properties such as pH and analyte concentration.

The combination does not teach an interchangeably door.

Gurubrew, in the field of compact disk drives, teaches a compact disk drives ,which includes a door, may be replaced i.e. interchangeable with new compact disk drives (fig 1 & 2).  At the time prior to the effective filing of the invention it would have been obvious to one of ordinary skill in the art to interchange the combination’s door with a new door due to malfunctioning.

    PNG
    media_image1.png
    831
    1291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    861
    1320
    media_image2.png
    Greyscale


With respect to claim 3 according to claim 1, the combination teaches the system wherein the different identifiers comprise RFID (0109, lines 1-2 Rutter), further wherein the means for decoding the different identifiers comprises a corresponding RFID reader “devices that can read RFID-tagged” (0212, lines 15-16 Rutter).

With respect to claim 4 according to claim 1, the combination teaches the system wherein the different identifiers comprise different indicia, selected from the group consisting of a bar code “Barcode” (fig 2B Rutter) wherein the means for decoding the different identifiers comprises optical scanner “optical module” “lasers” (0212, lines 10-15 Rutter).

With respect to claim 8 according to claim 1, the combination teaches the system wherein at least one assay is a lateral flow assay “lateral flow of the fluid sample” (0231, lines 5-8 Rutter)providing assay results by line intensity “intensity of a particular light spectrum” (0273, lines 5-8 Rutter).

With respect to claim 9 according to claim 1, the combination teaches the system further comprising an excitation light source (fig 6, 612) configured to deliver a wavelength to the received assay device (fig 6, 603) that excites fluorescent molecules “fluorophore” (0020 Rutter), and a fluorescence detector (fig 6,606) for detecting fluorescence (0153, lines 1-8 Rutter).

With respect to claim 10 according to claim 1, the combination teaches the system further comprising a functional module “computer” that performs an electrical operation to supplement the testing system (0069 Rutter).

With respect to claim 12 according to claim 10, the combination teaches the system wherein the functional module is selected from a microprocessor (0254, line 23 Rutter).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutter et al. US Pub No. 2010/0267049 in view of Borich US Pub No. 2016/0103075 in further view of GuruBrew, “How to Replace DVD/CD Drive in Computer Tower”, https://www.youtube.com/watch?v=27bFqWrx0Ss, November 12, 2012 hereafter GuruBrew in further view of Thomas WO 2013096817.

With respect to claim 5 according to claim 1, the combination does not teach an imaging module with a camera circuit for optically capturing assay results.  Examiner submits this limitation is supported by 17/001069 which claims benefit to benefit to priority of provisional 62/908,477 filed 9/30/19.

Thomas, in the same field of endeavor as Rutter of optically monitoring test strips (fig 6 Thomas)(0058, lines 1-3 Thomas), teaches an imaging module i.e. camera configured to capture barcodes as a bar code reader and assays (0078, lines 1-6).  Examiner takes official notes with regards to the camera comprising a circuit since it is well known.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to substitute the combination’s decoding means with Thomas’s imaging module to simultaneously detect barcodes and assays reducing the bulkiness of the combination’s portable frame.

Allowable Subject Matter
Claims 2,6,7, & 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the different identifiers are differently ordered teeth and the means for decoding the different identifiers is a photointerrruptor”, in combination with the rest of the limitations of claim 2.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at a distal end of at least one assay adapter is a slot positioned transverse to a longitudinal extent of the assay module and a movable flap that extends parallel over the slot”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a proximal end of the door comprises a handle for removing the assay module from the frame”, in combination with the rest of the limitations of claim 7.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “functional module is configured for interchangeable insertion into the same port as the door”, in combination with the rest of the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877